      Case 4:20-mc-00004-MW-MAF Document 7 Filed 04/09/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


SECURITIES AND EXCHANGE
COMMISSION,

      Plaintiff,

v.                                         Case No.: 4:20MC4-MW/MAF

BRENDA SMITH, et al.,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 6. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 6, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s claims are

DISMISSED without prejudice for failure to comply with court orders pursuant to

Federal Rule of Civil Procedure 41(b) and Local Rule 41.1 and for want of
      Case 4:20-mc-00004-MW-MAF Document 7 Filed 04/09/21 Page 2 of 2




prosecution.” The Clerk shall close the file.

      SO ORDERED on April 9, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                          2
